J-S50034-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,         :      IN THE SUPERIOR COURT OF
                                      :            PENNSYLVANIA
                   Appellee           :
                                      :
          v.                          :
                                      :
MARVIN     SPENCE      A/K/A   MORRIS :
SPENCE,                               :
                                      :
                   Appellant          :       No. 3279 EDA 2019

           Appeal from the PCRA Order Entered October 23, 2019
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0933911-1986

BEFORE:        BENDER, P.J.E., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED APRIL 20, 2021

     Marvin Spence a/k/a Morris Spence (Appellant) appeals from the

October 23, 2019 order, which dismissed as untimely Appellant’s petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546. We affirm.

     By way of background,

     Appellant’s convictions arose as the result of his participation in
     a conspiracy designed for the primary purpose of killing Gregory
     Ogrod. The evidence presented at trial established that, at 3:30
     a.m. on July 31, 1986, three men armed with knives and a
     crowbar entered the basement of a home where they knew
     Ogrod and Maureen Dunne were sleeping. The men attacked the
     sleeping couple, repeatedly stabbing and clubbing them. Dunne
     was stabbed to death; however, Ogrod managed to get up and
     struggle against the assassins, who fled at his display of
     resistance. [Ogrod identified Appellant as one of the three armed
     men.]

                                     ***

*Retired Senior Judge assigned to the Superior Court.
J-S50034-20


       Appellant was found guilty by a jury of murder of the first
       degree, aggravated assault, possession of an instrument of
       crime [(PIC)], and criminal conspiracy. As to the murder charge,
       the Commonwealth argued two aggravating circumstances:
       that Appellant had conspired to pay another person to kill the
       victim; and, that Appellant had created a grave risk of death to
       another during the killing of the victim. The jury found the two
       aggravating and no mitigating circumstances, and returned a
       sentencing verdict of death.

Commonwealth v. Spence, 627 A.2d 1176, 1178-80 (Pa. 1993) (footnotes

omitted; names altered). Appellant filed a post-sentence motion, which was

denied. On direct appeal, our Supreme Court affirmed his judgment of

sentence. Id.

       Appellant subsequently filed a PCRA petition. In the petition, he raised

a Batson1 claim, alleging that the Commonwealth exercised peremptory

challenges in a discriminatory manner during jury selection. The PCRA court

held several evidentiary hearings. On March 22, 2004, the PCRA court

vacated Appellant’s convictions. On August 30, 2006, Appellant entered a

negotiated    guilty   plea   to   third-degree   murder,   aggravated   assault,

conspiracy, and PIC, for an aggregate term of incarceration of 22½ to 45

years.2 Appellant did not file a post-sentence motion or direct appeal.

       On May 15, 2017, Appellant pro se filed the instant PCRA petition. In

the petition, Appellant argued that in 1986, when the crimes took place, the


1   Batson v. Kentucky, 476 U.S. 79 (1986).
2 Appellant’s negotiated sentence broke down to the following consecutive
terms of incarceration: 10 to 20 years for third-degree murder, 5 to 10
years for aggravated assault, 5 to 10 years for conspiracy, and 2½ to 5
years for PIC.

                                        -2-
J-S50034-20


sentencing guidelines for third-degree murder were 10 to 20 years of

incarceration, and the remaining charges should have merged for sentencing

purposes, rendering his aggregate sentence of 22½ to 45 years illegal. Pro

se PCRA Petition, 5/15/2017, at 4. Recognizing the petition’s patent

untimeliness, Appellant pleaded the newly-discovered facts exception to the

PCRA’s time-bar. Specifically, he averred that, in 2015, he contacted his

prior attorneys regarding the Commonwealth’s negative recommendations to

the parole board, which began in 2009. In April 2017, he “discovered

through [his] attorney’s [sic]” the Commonwealth’s “back door campaign” to

prevent parole being granted. Id. at Exhibit A (Appellant’s Affidavit). “It was

also discovered through these communications with [his] attorney’s [sic] in

April of 2017,” that his sentence was illegal. Id.3

      Counsel was appointed,4 and on September 23, 2019, filed a motion to

withdraw   and    Turner/Finley5     “no-merit”       letter.   Counsel   concluded

Appellant’s PCRA petition was untimely filed without an exception. On

3 Although Appellant names one of his prior attorneys in his affidavit, he
does not identify which attorney provided him the April 2017 information.
4 Despite Appellant’s petition being reassigned to the PCRA court on August
29, 2017, see PCRA Court Opinion, 5/29/2020, at 2, the PCRA court did not
appoint counsel until April 26, 2019. This delay is unexplained by the record
and we note our displeasure with it. Our Supreme Court has made clear that
“[t]he PCRA court [has] the ability and responsibility to manage its docket
and caseload and[,] thus[,] has an essential role in ensuring the timely
resolution of PCRA matters.” Commonwealth v. Renchenski, 52 A.3d 251,
260 (Pa. 2012) (citation omitted).
5 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                      -3-
J-S50034-20


September 24, 2019, the PCRA court issued a Pa.R.Crim.P. 907 notice of its

intent to dismiss Appellant’s PCRA petition without a hearing as being

untimely filed. Appellant filed a response on October 21, 2019, arguing the

merits of his petition. On October 23, 2019, the PCRA court granted

counsel’s motion to withdraw and dismissed Appellant’s petition.

      Appellant timely filed a pro se notice of appeal.6 He included a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal

within his notice of appeal. The PCRA court complied with Rule 1925(a). On

appeal, Appellant presents the following issues for our review.

      1. … Appellant is appealing it’s [sic] decision from the [PCRA]
         court based on new/or after discovered “facts” or evidence[.]

      2. Failure to address newly[-]discovered evidence or facts[.]

      3. Undisputed legal facts and authority that will allow this
         Honorable Court to grant extraordinary relief by correcting
         the herein Appellant [sic] sentence[.]

      4. Aggragating [sic] … Appellant [sic] sentence in this matter
         was also illegal under the Ex Post Facto Clause[.]

      5. The Commonwealth … engaged in deliberate bad faith
         tactics[.]

Appellant’s Brief at 4 (numbering format and capitalization altered). Because

neither this Court nor the PCRA court has jurisdiction to address the merits

6 Appellant was originally sentenced to death. An appeal from a PCRA
petition where a death sentence has been imposed lies within the exclusive
jurisdiction of our Supreme Court. However, Appellant’s death sentence was
vacated and Appellant was resentenced to a term of imprisonment. Thus, we
have jurisdiction over this appeal. See Commonwealth v. Miller, 212 A.3d
1114, 1121-23 (Pa. Super. 2019).

                                    -4-
J-S50034-20

of an untimely-filed petition, we must first determine whether Appellant

timely filed his petition. Commonwealth v. Leggett, 16 A.3d 1144, 1145

(Pa. Super. 2011); see also Commonwealth v. Miller, 102 A.3d 988, 995

(Pa. Super. 2014) (explaining that, “[t]hough not technically waivable, a

legality [of sentence] claim may nevertheless be lost should it be raised ... in

an untimely PCRA petition for which no time-bar exception applies, thus

depriving the court of jurisdiction over the claim”) (citation and quotation

marks omitted).

      Any PCRA petition, including second and subsequent petitions, must

either (1) be filed within one year of the judgment of sentence becoming

final, or (2) plead and prove a timeliness exception. 42 Pa.C.S. § 9545(b).

Furthermore, the petition “shall be filed within 60 days of the date the claim

could have been presented.” 42 Pa.C.S. § 9545(b)(2) (effective 1995-

2018).7 “For purposes of [the PCRA], a judgment [of sentence] becomes

final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3).

      Here, Appellant was sentenced pursuant to his plea agreement on

August 30, 2006. Because Appellant did not file a post-sentence motion or



7 This subsection was amended, effective December 24, 2018, to extend the
time for filing from 60 days of the date the claim could have been presented
to one year. However, this amendment does not apply to Appellant’s PCRA
petition because he filed it prior to the amendment’s effective date.

                                     -5-
J-S50034-20

direct appeal, his judgment of sentence became final on September 29,

2006. See 42 Pa.C.S. § 9545(b)(3) (directing that the judgment of sentence

becomes final at the conclusion of direct review or the expiration of the time

for seeking the review); Pa.R.A.P. 903(a) (stating that a notice of appeal to

the Superior Court must be filed within 30 days after the entry of the order

from which the appeal is taken). Accordingly, Appellant’s May 15, 2017

petition was patently untimely.

      In his petition, Appellant attempted to invoke the newly-discovered

facts exception to the PCRA’s time-bar. This exception

      has two components, which must be alleged and proved. The
      petitioner must establish that: 1) the facts upon which the claim
      was predicated were unknown and 2) could not have been
      ascertained by the exercise of due diligence. Due diligence
      requires the petitioner take reasonable steps to protect his own
      interests.

      However, it does not require perfect vigilance nor punctilious
      care, but rather it requires reasonable efforts by a petitioner,
      based on the particular circumstances[,] to uncover facts that
      may support a claim for collateral relief. As such, the due
      diligence inquiry is fact-sensitive and dependent upon the
      circumstances presented. A petitioner must explain why he could
      not have obtained the new fact(s) earlier with the exercise
      of due diligence.

Commonwealth v. Brensinger, 218 A.3d 440, 448-49 (Pa. Super. 2019)

(en banc) (citations and quotation marks omitted).

      As discussed hereinabove, Appellant raised two facts, which he

claimed he learned from his attorneys in April 2017: (1) that his 2006

negotiated sentence was illegal under the sentencing guidelines and laws


                                    -6-
J-S50034-20

applicable in 1986; and (2) that the Commonwealth campaigned, beginning

in 2009, to provide negative recommendations to the parole board.

Appellant did not identify which attorney told him that his sentence was

illegal, what the attorney said, or how he exercised due diligence in learning

that his sentence was illegal. As to his second purported fact, it is unclear

how the Commonwealth’s negative recommendations to the parole board

relate to his underlying illegal sentencing claim. See Commonwealth v.

Shannon, 184 A.3d 1010, 1017 (Pa. Super. 2018) (“Based on the

foregoing, the majority of our Supreme Court believes that while we need

not find a ‘direct connection’ between the newly-discovered facts and the

claims asserted by a petitioner, the statutory language requires there be

some relationship between the two.”). Appellant did not plead and prove

that the facts upon which the illegal sentencing claim is predicated were

unknown to him and could not have been ascertained by the exercise of due

diligence. Accordingly, we conclude that the PCRA court’s dismissal of

Appellant’s PCRA petition as untimely filed was proper, and we affirm the

PCRA court’s order. Because neither the PCRA court nor this Court has

jurisdiction to consider the merits of claims raised in an untimely PCRA

petition, we do not reach Appellant’s remaining issues on appeal.

        Order affirmed.

Judge Strassburger did not participate in the consideration or decision of this

case.


                                     -7-
J-S50034-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2021




                          -8-